UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-3/A Amendment No. 1 FOR APPLICATIONS FOR QUALIFICATION OF INDENTURES UNDER THE TRUST INDENTURE ACT OF 1939 YELLOW MEDIA INC. (“Issuer”) 8254320 Canada Inc. (“Parent Guarantor”) Yellow Pages Group Corp. YPG (USA) Holdings, Inc. Yellow Pages Group, LLC Wall2Wall Media Inc. (“Subsidiary Guarantors”) (Name of Applicants) 16 Place du Commerce, Nuns’ Island Verdun, Québec Canada H3E 2A5 1 (877) 956-2003 (Address of principal executive offices) SECURITIES TO BE ISSUED UNDER THE INDENTURES TO BE QUALIFIED TITLE OF CLASS AMOUNT 9% Senior Secured Notes Due 2018 Senior Subordinated Exchangeable Debentures Due 2022 CAN$775.0 million CAN$102.5 million Approximate date of proposed issuance: As soon as practical after the Final Orderof the Court (as defined herein) becomes final Name and address of agent for service: Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 With copies to: Jean Marc Huot Stikeman Elliott LLP 1155 Rene-Levesque Blvd West Suite 4000 Montreal, Quebec H3B 3V2 Tel: (514) 397-3000 Fax: (514) 397-3222 Jane Goldstein, Esq. Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, Massachusetts 02199-3600 Tel: (617) 951-7000 Fax: (617) 951-7050 The Applicants hereby amend this application for qualification on such date or dates as may be necessary to delay its effectiveness until: (1) the 20th day after the filing of a further amendment which specifically states that it shall supersede this application for qualification or (2) such date as the Securities and Exchange Commission (the “SEC”), acting pursuant to Section 307(c) of the Trust Indenture Act of 1939, may determine upon the written request of the Applicants. 1 EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) to Form T-3, initially filed with the Securities and Exchange Commission on August 31, 2012 (File No. 022-28978) (the “Application”), is being filed on behalf of Yellow Media Inc. and the other applicants listed above (collectively, the “Applicants”). This Amendment is to file the Exhibits that are filed herewith and to update the Contents of Application for Qualification and the Exhibit Index. This Amendment is not intended to amend or delete any other part of the Application. All other information in the Application is unchanged and has been omitted from this Amendment. ITEM 1.GENERAL INFORMATION. The information contained in Item 1(a) is amended to reflect the following: The Company intends to change its name, concurrent with the consummation of the Recapitalization and the issuance of the Senior Secured Notes and the Exchangeable Debentures, from Yellow Media Inc. to YPG Financing Inc. ITEM 2.SECURITIES ACT EXEMPTION APPLICABLE. The definition of “Debtholder Consideration” in the description of the Recapitalization and the Plan is amended to reflect the following change to the principal amount of the securities to be issued under the indentures to be qualified under this Application: 1) The principal amount of the Senior Secured Notes issued will be CAN$775.0 million. 2) The principal amount of the Exchangeable Debentures will be CAN$102.5 million. All references in the Application to the “Senior Secured Notes” or the “Notes” shall refer to such revised initial principal amount of CAN$775.0 million, and all references in the Application to the “Exchangeable Debentures” or the “Debentures” shall refer to such revised initial principal amount of CAN$102.5 million. ITEM 4.DIRECTORS AND EXECUTIVE OFFICERS. The information contained in Item 4 pertaining to New Yellow Media is amended as follows: New Yellow Media Name Position Sean Dunphy* Director, President and Corporate Secretary Marc P. Tellier** President and Chief Executive Officer Ginette Maillé** Chief Financial Officer François D. Ramsay** Senior Vice President – General Counsel and Secretary Catherine Caplice** Vice President – Customer Experience Douglas A. Clarke** Senior Vice President – Sales Suzanne Daneau** Vice President – Human Resources Nicolas Gaudreau** Chief Marketing Officer Marie-Josée Lapierre** Assistant Secretary René Poirier** Chief Information Officer Stephen Port** Vice President – Corporate Performance D. Lorne Richmond** Vice President – Operations and Supply Chain Paul T. Ryan** Chief Technology Officer Pierre Van Gheluwe** Treasurer Daniel Verret** Vice President and Corporate Controller *Following the closing of the Recapitalization, Sean Dunphy will resign from all positions at New Yellow Media and the board of directors of New Yellow Media will consist Craig Forman, Robert MacLellan, Kalpana Raina, David Lazzarato, Martin Nisenholtz, Michael G. Sifton, David G. Leith, Judith A. McHale, Marc P. Tellier. **Expected to be appointed following the closing of the Recapitalization. ITEM 9.OTHER OBLIGORS. Yellow Media, New Yellow Mediaand their respective subsidiaries will not implement the Alternative Steps descripted in the Application, and therefore the Senior Secured Notes and the Exchangeable Debentures will (as described in the initial Application) be issued by Yellow Media and not New Yellow Media. 2 CONTENTS OF APPLICATION FOR QUALIFICATION This application for qualification comprises: (a) Pages numbered 1 to 4, consecutively. (b) The statement of eligibility and qualification on Form T-1 of The Bank of New York Mellon, as trustee under the Indentures to be qualified (included as Exhibit 25.1 hereto). (c) The following exhibits in addition to those filed as part of the statement of eligibility and qualification of The Bank of New York Mellon: Exhibit Number Document Exhibit T3A.1* Articles of Arrangement of Yellow Media Inc. Exhibit T3A.2* Articles of Continuance of Yellow Pages Group Corp. Exhibit T3A.3* Articles of Incorporation of YPG (USA) Holdings, Inc. Exhibit T3A.4* Certificate of Amendment of the Articles of Incorporation of YPG (USA) Holdings, Inc. Exhibit T3A.5* Articles of Formation of Yellow Pages Group, LLC (formerly YPG Systems, LLC) Exhibit T3A.6* Certificate of Amendment of the Articles of Formation of Yellow Pages Group, LLC (formerly YPG Systems, LLC) Exhibit T3A.7* Articles of Incorporation of Wall2Wall Media Inc. (formerly 7823118 Canada Inc.) Exhibit T3A.8* Certificate of Amendment of the Articles of Incorporation of Wall2Wall Media Inc. (formerly 7823118 Canada Inc.) Exhibit T3A.9* Articles of Incorporation of 8254320 Canada Inc. Exhibit T3B.1* By-laws of Yellow Media Inc. Exhibit T3B.2* By-laws of Yellow Pages Group Corp. Exhibit T3B.3* By-laws of YPG (USA) Holdings, Inc. Exhibit T3B.4* Limited Liability Agreement of Yellow Pages Group, LLC (formerly YPG Systems, LLC) Exhibit T3B.5* By-laws of Wall2Wall Media Inc. (formerly 7823118 Canada Inc.) Exhibit T3B.6*** By-laws of 8254320 Canada Inc. Exhibit T3C.1*** Form of Senior Note Indenture among Yellow Media Inc., as Issuer, 8254320 Canada Inc., as Parent Guarantor, each of the Subsidiary Guarantors named therein and the Trustees Exhibit T3C.2*** Form of Exchangeable Debentures Indenture among Yellow Media Inc., as Issuer, 8254320 Canada Inc., as Parent Guarantor, each of the Subsidiary Guarantors named therein and the Trustees Exhibit T3D*** Final Order of the Superior Court of Québec, Commercial Division Exhibit T3E.1* Notice of Meetings and Management Proxy Circular, dated July 30, 2012 Exhibit T3E.2* Letter to Shareholders and Debtholders of Yellow Media and Amendment to the Debtholders’ Arrangement Resolution Exhibit T3E.3** Form of Letter of Transmittal Exhibit T3E.4** Amended and Restated Plan of Arrangement, to replace the current Appendix “C” to Exhibit T3E.1 Exhibit T3E.5** Yellow Media Inc. Press Release, dated September 4, 2012. Exhibit T3E.6** Yellow Media Inc. Press Release, dated September 6, 2012. Exhibit T3E.7** Yellow Media Inc. Press Release, dated September 7, 2012. Exhibit T3E.8** Yellow Media Inc. Press Release, dated September 10, 2012. Exhibit T3E.9**
